State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: April 9, 2015                      D-21-15
___________________________________

In the Matter of BIBI B.
   MUSAFIRI, an Attorney.

COMMITTEE ON PROFESSIONAL                    MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

BIBI B. MUSAFIRI,
                     Respondent.

(Attorney Registration No. 4400867)
___________________________________


Calendar Date:   January 8, 2015

Before:   McCarthy, J.P., Egan Jr., Rose and Lynch, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

      O'Connell and Aronowitz, Albany (David E. Nardolillo of
counsel), for respondent.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 2006
and resides in Virginia.

      By petition containing six charges of professional
misconduct with specifications, petitioner commenced this
disciplinary proceeding against respondent charging her with,
among other things, neglecting and failing to communicate with a
client in Virginia who had retained respondent to represent her
in an immigration matter and failing to cooperate with petitioner
                              -2-                D-21-15

in its investigation of that client's complaint. Following
respondent's unsuccessful motion seeking an order disqualifying
petitioner or, alternatively, dismissing all of the charges in
the petition, petitioner's cross motion for appointment of a
referee to hear the matter was granted by this Court. When
respondent failed to appear at the subsequently scheduled hearing
– despite being provided with adequate notice thereof – it was
held in her absence. Subsequently, although the Referee agreed
to provide respondent with an opportunity to move to reopen, she
did not appear, despite being granted an adjournment in order to
do so. The Referee sustained the petition in its entirety and
petitioner moved to confirm the Referee's report. Respondent
cross-moved to vacate the Referee's findings of fact and for the
assignment of a different referee.

      This Court, in a confidential decision and order entered
January 12, 2015, thereafter denied respondent's cross motion in
its entirety and granted petitioner's motion to the extent that
we found that a fair preponderance of the evidence supported the
Referee's determination as to charges I through V of the
petition. Consequently, we found respondent guilty of neglecting
a client matter (see Rules of Professional Conduct [22 NYCRR
1200.0] rule 1.3 [b]), failing to properly communicate with a
client (see Rules of Professional Conduct [22 NYCRR 1200.0] rule
1.4), improperly withdrawing from her representation of a client
(see Rules of Professional Conduct [22 NYCRR 1200.0] rule 1.16
[e]), engaging in conduct prejudicial to the administration of
justice by failing to cooperate with petitioner (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]), and
engaging in misleading, deceptive and prejudicial conduct during
an examination before petitioner that adversely reflects upon her
fitness as a lawyer (see Rules of Professional Conduct [22 NYCRR
1200.0] rules 8.4 [c], [d], [h]).

      Now, having considered respondent's submission in
mitigation, we conclude that, under the circumstances presented,
the appropriate disciplinary sanction for her established
professional misconduct is censure (see Matter of Burns, 123 AD3d
1284, 1285 [2014]). Furthermore, in light of concerns relative
to respondent's knowledge and ethics regarding client
communication and her obligation to cooperate with petitioner
                                -3-                  D-21-15

(see e.g. Matter of Crockett, 120 AD3d 878, 880 [2014]), we
additionally direct that, within one calendar year of the entry
of this decision, respondent submit documentation to petitioner
that she has completed 12 credit hours of accredited continuing
legal education in ethics and professionalism.1

        McCarthy, J.P., Egan Jr., Rose and Lynch, JJ., concur.



      ORDERED that respondent is found guilty of the professional
misconduct charged and specified in charges I through V of the
petition of charges; and it is further

        ORDERED that respondent is censured.




                               ENTER:




                               Robert D. Mayberger
                               Clerk of the Court




    1
        We are mindful that, as an attorney practicing out of
state, respondent appears to presently be exempt from the
continuing legal education courses otherwise required of all
attorneys in this state (see 22 NYCRR 1500.5 [b] [1]; 1500.22
[a], [n]).